Keith, P.
(dissenting):
I am unable to concur in the decision in this case. In my opinion this court, and this court alone, has jurisdiction under the constitution and laws of Virginia to entertain an appeal from a justice’s judgment rendered for a sum less than ten dollars in amount and involving a constitutional question.
I am further of' opinion that the regulation prescribed by the State Corporation Commission, the validity of which is called in question in this record, is an invasion of the exclusive power of the Congress of the United States to legislate by virtue of Article I, section 8, clause 3, of the constitution of the United States, and is therefore null and void.

Dismissed.